Case 0:19-cv-62194-RKA Document 1 Entered on FLSD Docket 09/03/2019 Page 1 of 7



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.: 0:19cv62194

 YAZAN SALEH,

        Plaintiff,

 v.

 CHASE BANK USA, N.A.,

       Defendant.
 _______________________________________/

                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                INJUNCTIVE RELIEF SOUGHT

        Plaintiff YAZAN SALEH (“Plaintiff”), sues Defendant CHASE BANK USA, N.A.

 (“Defendant”) for violating the Telephone Consumer Protection Act (“TCPA”) and the Florida

 Consumer Collection Practices Act (“FCCPA”),

                                          JURISDICTION AND VENUE

        1.         Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 28 U.S.C. § 1337.

        2.         Supplemental jurisdiction exists for the claims arising under FCCPA pursuant to

 28 U.S.C. §1367.

        3.         Venue in this District is proper because Plaintiff resides here, Defendant transacts

 business here, and the complained conduct of Defendant occurred here.

                                                          PARTIES

        1.         Plaintiff is a natural person, and citizen of the State of Florida, residing in Broward

 County, Florida.

        2.         Defendant is a Delaware corporation with a principal place of business located in

 Wilmington, Delaware.
                                                                                                                 PAGE | 1 of 7
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-62194-RKA Document 1 Entered on FLSD Docket 09/03/2019 Page 2 of 7



                                          DEMAND FOR JURY TRIAL

        3.         Plaintiff, respectfully, demands a trial by jury on all issues so triable.

                                                    ALLEGATIONS

        4.         Plaintiff is the sole subscriber of the cellular telephone number 786-683-2247

 (“Plaintiff’s Cellphone”).

        5.         On a date better known by Defendant, Defendant began calling Plaintiff’s

 Cellphone regarding an alleged account Plaintiff had with Defendant on a regular and multiple

 time a day, basis. In particular, Defendant was calling Plaintiff in an attempt to collect a debt.

        6.         On numbers occasions, when Plaintiff answered a call from Defendant, Plaintiff

 would hear either an extended pause before a representative would come on the line, or an

 automated message telling Plaintiff that the call was from Defendant and to please return

 Defendant’s call at a provided number.

        7.         Defendant utilized a combination of hardware and software systems to place calls to

 Plaintiff’s Cellphone. These systems utilized by Defendant have the current capacity or present ability

 to store telephone numbers and dial stored numbers automatically, to generate or store random or

 sequential numbers or to dial sequentially or randomly at the time the call is made, and to dial such

 numbers, en masse, in an automated fashion without human intervention.

        8.         The combination of hardware and software systems used by Defendant place calls to

 Plaintiff’s Cellphone meet the statutory definition of an automated telephone dialing system (“ATDS”)

 under the TCPA.

        9.         Prior to June 25, 2019, all calls Defendant made to Plaintiff’s Cellphone were made

 without Plaintiff’s prior express consent.

        10.        On June 25, 2019, in response to the frequency at which Defendant was calling

                                                                                                                 PAGE | 2 of 7
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-62194-RKA Document 1 Entered on FLSD Docket 09/03/2019 Page 3 of 7



 Plaintiff’s Cellphone, as well as the intrusive nature of receiving telephone calls from Defendant

 on a nearly daily basis, Plaintiff instructed Defendant to only call Plaintiff’s Cellphone on

 Wednesdays, as any other day of the week, or weekend, was inconvenient. Plaintiff also reiterated

 these instructions on other occasions.

        11.      In particular, on June 25, 2019, Plaintiff revoked any consent or approval Defendant

 may have had to call Plaintiff’s Cellphone, and in so doing, provided Defendant with limited

 consent to call Plaintiff’s Cellphone, but only on a specific day of the week, i.e., Wednesdays.

 Defendant, however, paid no heed and continued calling Plaintiff freely and without limitation.

        12.      Since June 25, 2019, despite Plaintiff’s instructions, Defendant has called

 Plaintiff’s Cellphone more than fifty (50) times on days other than Wednesday.

        13.      Subsequent to June 25, 2019, all calls Defendant placed to Plaintiff’s Cellphone on

 days other than Wednesday were made without Plaintiff’s express consent.

        14.      Subsequent June 25, 2019, Defendant knew or should have known that all calls

 Defendant was placing to Plaintiff’s Cellphone on days other than Wednesday were being made

 without Plaintiff’s express consent.

        15.      As of the filing of this Complaint, Defendant continues to call Plaintiff’s Cellphone

 on days other than Wednesday.

        16.      As a result of Defendant calling Plaintiff’s Cellphone inconsistent with limited

 consent parameters Plaintiff provided to Defendant on June 25, 2019, Plaintiff has suffered actual

 harm, including invasion of his privacy, aggravation, annoyance, intrusion on seclusion.

        17.      Plaintiff was also affected in a personal and individualized way by stress,

 nervousness, resulting in loss of sleep and anxiety.

        18.      All calls Defendant placed to Plaintiff’s Cellphone were received by Plaintiff within

                                                                                                               PAGE | 3 of 7
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-62194-RKA Document 1 Entered on FLSD Docket 09/03/2019 Page 4 of 7



 this district.

         19.       None of Defendant’s calls to Plaintiff’s Cellphone were for emergency purposes.

                                                  COUNT I.
                                           VIOLATION OF THE TCPA

         20.       Plaintiff incorporates by referenced paragraphs 1-19 of this Complaint as thought

 fully set forth herein.

         21.       The TCPA prohibits anyone from using an automated telephone dialing system to

 call a cell phone number without the called party's prior express consent. 47 U.S.C. §

 227(b)(1)(A)(iii).

         22.       As set forth in more detail above, all calls made to Plaintiff’s Cellphone by

 Defendant were made using an ATDS and, often, pre-recorded voice.

         23.       With respect to the matter at hand, prior to June 25, 2019, Defendant did not have

 Plaintiff’s prior express consent to make any of the calls Defendant placed to Plaintiff’s Cellphone.

 In the same vein, subsequent to June 25, 2019, all calls Defendant made to Plaintiff’s Cellphone

 on any day other than Wednesday were made by Defendant without Plaintiff’s express consent.

         24.       At minimum, after June 25, 2019, all calls Defendant made to Plaintiff’s Cellphone,

 on any day other than Wednesday, were knowingly made without Plaintiff’s express consent and

 in violation of the TCPA.

         25.       Simply put, Defendant has repeatedly placed non-emergency telephone calls to

 Plaintiff’s Cellphone using an ATDS and/or prerecorded or artificial voice without Plaintiff’s prior

 express consent in violation of 47 U.S.C. § 227(b)(1)(A)(iii).

         26.       As a result of Defendant’s unlawful calls to Plaintiff’s Cellphone, Plaintiff suffered

 harm and injury as set forth above.

         27.       WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment
                                                                                                                 PAGE | 4 of 7
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-62194-RKA Document 1 Entered on FLSD Docket 09/03/2019 Page 5 of 7



 against Defendant, awarding Plaintiff the following relief::

                  (a)       Statutory damages of $500 per violation, and up to $1,500 per violation if
                            proven to be willful;

                  (b)       A permanent injunction prohibiting Defendant from violating the TCPA in
                            the future through calling cell phones using an automatic telephone dialing
                            system and/or a prerecorded voice message;

                  (c)       A declaration that Defendant used an automatic telephone dialing system
                            and artificial or prerecorded voice, and violated the TCPA in using such for
                            calls to the cell phones of plaintiff and the class; and

                  (d)       Any other relief the Court finds just and proper.

                                                COUNT II.
                                         VIOLATION OF THE FCCPA

         28.      Plaintiff incorporates by referenced paragraphs 1-27 of this Complaint as thought

 fully set forth herein.

         29.      At all times material, Defendant is an entity whose conduct must conform to the

 requirements of Fla. Stat. § 559.72(7) and Fla. Stat. § 559.72(9).

         30.      As set forth above, each of Defendant’s calls to Plaintiff’s Cellphone were done

 and/or placed to Plaintiff in an attempt to collect a debt from Plaintiff. The debt which Defendant

 sought to collect from Plaintiff was one which Plaintiff incurred primarily for personal, family,

 and household purposes.

         31.      As noted above, Plaintiff explicitly informed Defendant to only call Plaintiff on

 Wednesdays, as any other day was inconvenient; however, despite full-well knowing this,

 Defendant continued to call Plaintiff’s Cellphone on days other than Wednesday. Defendant knew

 or should have known that, by calling Plaintiff’s Cellphone after Plaintiff explicitly asked

 Defendant to only call Plaintiff on Wednesdays would be reasonably expected to harass Plaintiff.

         32.      As such, Defendant has violated Florida Statute §559.72(7) by willfully

                                                                                                                PAGE | 5 of 7
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-62194-RKA Document 1 Entered on FLSD Docket 09/03/2019 Page 6 of 7



 communicating with Plaintiff in such frequency as can reasonably be expected to harass Plaintiff.

        33.      In the same vein, Defendant has violated Florida Statute §559.72(9) by attempting

 to collect a debt from Plaintiff by and through telephone calls which violate the TCPA as set forth

 in Count I. Defendant knew or should have known that it (Defendant) did not have Plaintiff’s

 consent to call Plaintiff in an attempt to collect a debt on any day other than Wednesdays. As such,

 by and through each unlawful call Defendant made to Plaintiff’s Cellphone, Defendant was

 attempting to collect a debt from Plaintiff which Defendant knew it did not have the authority to

 attempt collect from Plaintiff.

        34.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

 against Defendant, awarding Plaintiff the following relief:

                 (a)       Statutory, as provided under Fla. Stat. §559.77(2), for the FCCPA violations
                           committed by Defendant in attempting to collect the Consumer Debt from
                           Plaintiff.

                 (b)       An injunction prohibiting Defendant from engaging in further collection
                           activities directed at Plaintiff that are in violation of the FCCPA;

                 (c)       Costs and reasonable attorneys’ fees as provided by both 15 U.S.C. §1692k
                           and Fla. Stat. §559.77(2); and

                 (d)       Any other relief that this Court deems appropriate.




                                                                                                               PAGE | 6 of 7
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-62194-RKA Document 1 Entered on FLSD Docket 09/03/2019 Page 7 of 7



       DATED: September 3, 2019

                                                             Respectfully Submitted,

                                                              /s/ Jibrael S. Hindi                                   .
                                                             JIBRAEL S. HINDI, ESQ.
                                                             Florida Bar No.: 118259
                                                             E-mail:      jibrael@jibraellaw.com
                                                             THOMAS J. PATTI, ESQ.
                                                             Florida Bar No.: 118377
                                                             E-mail:      tom@jibraellaw.com
                                                             The Law Offices of Jibrael S. Hindi
                                                             110 SE 6th Street, Suite 1744
                                                             Fort Lauderdale, Florida 33301
                                                             Phone:       954-907-1136
                                                             Fax:         855-529-9540

                                                             COUNSEL FOR PLAINTIFF




                                                                                                             PAGE | 7 of 7
                                 LAW OFFICES OF JIBRAEL S. HINDI, PLLC
         110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                   www.JibraelLaw.com
